SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2015 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CONSOLIDATED FORM Management and Related Person’s Negotiation of Securities Issued by the Company - Article 11 - CVM Instruction # 358/2002 Between October 01, 2015 and October 31, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 Company Name: GOL LINHAS AÉREAS INTELIGENTES S.A. Company and Related Persons (x) Board of Directors of GOL Linhas Aéreas Inteligentes S.A. ( ) Executive Officers of GOL Linhas Aéreas Inteligentes S.A. ( ) Fiscal Committee and Statutory Committees of GOL Linhas Aéreas Inteligentes S.A. () Controlling Shareholders of GOL Linhas Aéreas Inteligentes S.A. Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation economic ¹ % of participation economic ² Same Class and Type Total Same Class and Type Total Shares Common 560 Under 0.01% Under 0.01% Under 0.01% Under 0.01% Shares Preferred 1,994,941 0.98% 0.57% 0.98% 0.04% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Brokerage House Operation Day Quantity Price (R$) Volume (R$) Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation economic ¹ % of participation economic ² Same Class and Type Total Same Class and Type Total Shares Common 560 Under 0.01% Under 0.01% Under 0.01% Under 0.01% Shares Preferred 1,994,941 0.98% 0.57% 0.98% 0.04% The percentage indicated in this column correspond to the economic share of each shareholder, which was not amended as a result of the split mentioned above. According to the Company's Bylaws and for all purposes of the Lei das S.A. will be considered this percentage and not the percentage corresponding to participation in the share capital, as requested in this form. The percentage indicated in this column corresponds to the percentage of the number of shares of each shareholder of the Company, after the split of the common shares approved in the Extraordinary General Meeting of the Company, occurred on 23.03.2015. In line with the Circular Letter No. 02/2015 of SEP, information about the securities traded by the controlling shareholders of the Company who are also directors and are being considered in accordance with its executive function. In the case of the Company, there are controlling shareholders who are members of the Board of Directors, so that the information related to these members are arranged in the framework of trading in securities of members of GOL’s Board. CONSOLIDATED FORM Management and Related Person’s Negotiation of Securities Issued by the Company - Article 11 - CVM Instruction # 358/2002 Between October 01, 2015 and October 31, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 Company Name: GOL LINHAS AÉREAS INTELIGENTES S.A. Company and Related Persons ( ) Board of Directors of GOL Linhas Aéreas Inteligentes S.A. (X) Executive Officers of GOL Linhas Aéreas Inteligentes S.A. ( ) Fiscal Committee and Statutory Committees of GOL Linhas Aéreas Inteligentes S.A. () Controlling Shareholders of GOL Linhas Aéreas Inteligentes S.A. Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation economic ¹ % of participation economic ² Same Class and Type Total Same Class and Type Total Shares Common 0 0% 0% 0% 0% Shares Preferred 144,565 0.07% 0.04% 0.07% Under 0.01% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Brokerage House Operation Day Quantity Price (R$) Volume (R$) Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation economic ¹ % of participation economic ² Same Class and Type Total Same Class and Type Total Shares Common 0 0% 0% 0% 0% Shares Preferred 144,565 0.07% 0.04% 0.07% Under 0.01% The percentage indicated in this column correspond to the economic share of each shareholder, which was not amended as a result of the split mentioned above. According to the Company's Bylaws and for all purposes of the Lei das S.A. will be considered this percentage and not the percentage corresponding to participation in the share capital, as requested in this form. The percentage indicated in this column corresponds to the percentage of the number of shares of each shareholder of the Company, after the split of the common shares approved in the Extraordinary General Meeting of the Company, occurred on 23.03.2015. In line with the Circular Letter No. 02/2015 of SEP, information about the securities traded by the controlling shareholders of the Company who are also directors and are being considered in accordance with its executive function. CONSOLIDATED FORM Management and Related Person’s Negotiation of Securities Issued by the Company - Article 11 - CVM Instruction # 358/2002 Between October 01, 2015 and October 31, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 Company Name: GOL LINHAS AÉREAS INTELIGENTES S.A. Company and Related Persons ( ) Board of Directors of GOL Linhas Aéreas Inteligentes S.A. () Executive Officers of GOL Linhas Aéreas Inteligentes S.A. ( ) Fiscal Committee and Statutory Committees of GOL Linhas Aéreas Inteligentes S.A. (X) Controlling Shareholders of GOL Linhas Aéreas Inteligentes S.A. Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation economic ¹ % of participation economic ² Same Class and Type Total Same Class and Type Total Shares Common 5,035,037,070 100.00% 41.43% 100.00% 96.12% Shares Preferred 68,915,078 33.88% 19.85% 33.88% 1.32% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Brokerage House Operation Day Quantity Price (R$) Volume (R$) Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation economic ¹ % of participation economic ² Same Class and Type Total Same Class and Type Total Shares Common 5,035,037,070 100.00% 41.43% 100.00% 96.12% Shares Preferred 68,915,078 33.88% 19.85% 33.88% 1.32% The percentage indicated in this column correspond to the economic share of each shareholder, which was not amended as a result of the split mentioned above. According to the Company's Bylaws and for all purposes of the Lei das S.A. will be considered this percentage and not the percentage corresponding to participation in the share capital, as requested in this form. The percentage indicated in this column corresponds to the percentage of the number of shares of each shareholder of the Company, after the split of the common shares approved in the Extraordinary General Meeting of the Company, occurred on 23.03.2015. O aumento na quantidade de ações em comparação ao mês anterior (representado pelo “saldo inicial”) decorre da subscrição de ações no aumento de capital aprovado pela Companhia em reunião do conselho de administração realizada dia 14.07.2015. The increase in the number of shares compared to the previous month (represented by "opening balance") stems from the subscription of shares in the capital increase approved by the Company at a meeting held the day the Board of Directors 07.14.2015. CONSOLIDATED FORM Management and Related Person’s Negotiation of Securities Issued by the Company - Article 11 - CVM Instruction # 358/2002 Between October 01, 2015 and October 31, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 Company Name: GOL LINHAS AÉREAS INTELIGENTES S.A. Company and Related Persons ( ) Board of Directors of GOL Linhas Aéreas Inteligentes S.A. () Executive Officers of GOL Linhas Aéreas Inteligentes S.A. (x) Fiscal Committee and Statutory Committees of GOL Linhas Aéreas Inteligentes S.A. ( ) Controlling Shareholders of GOL Linhas Aéreas Inteligentes S.A. Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation economic ¹ % of participation economic ² Same Class and Type Total Same Class and Type Total Shares Common 0 0% 0% 0% 0% Shares Preferred 0 0% 0% 0% 0% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Brokerage House Operation Day Quantity Price (R$) Volume (R$) Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation economic ¹ % of participation economic ² Same Class and Type Total Same Class and Type Total Shares Common 0 0% 0% 0% 0% Shares Preferred 0 0% 0% 0% 0% The percentage indicated in this column correspond to the economic share of each shareholder, which was not amended as a result of the split mentioned above. According to the Company's Bylaws and for all purposes of the Lei das S.A. will be considered this percentage and not the percentage corresponding to participation in the share capital, as requested in this form. The percentage indicated in this column corresponds to the percentage of the number of shares of each shareholder of the Company, after the split of the common shares approved in the Extraordinary General Meeting of the Company, occurred on 23.03.2015. In line with the Circular Letter No. 02/2015 of SEP, information about the securities traded by the controlling shareholders of the Company who are also directors and are being considered in accordance with its executive function. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 19 , 2015 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
